ORDER UPON DENIAL OF PETITIONS FOR REHEARING
On consideration of the petitions for rehearing filed in the above-entitled cause, a majority of the panel voted to deny the petitions. However, in the government’s petition for rehearing, the government questioned whether this court intends to enjoin NIPSCO from building a nuclear plant at’the Bailly site forever” and argued that the Nuclear Regulatory Commission should have an opportunity to take, “a fresh look at the question” and to determine whether the low population. zone “could be cut down enough, and whether that would require additional safety features for the plant.”
The opinion and judgment in this case merely set aside the Atomic Energy Commission’s decision of August 29, 1974 affirming the issuance of a construction permit. We find nothing in the Atomic Energy Act of 1954 or the Energy Reorganization Act of 1974 which would prevent NIPSCO from applying for another license or would prevent NRC from considering such new application.
This court’s reference at the close of the opinion to making the stay permanent and to filling in the existing excavation pertains solely to action in reliance upon the license set aside by the court’s judgment.
It is hereby ordered that the petitions for rehearing be, and the same are hereby, denied.
TONE, Circuit Judge, adheres to the position stated in his dissent.